DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Terminal Disclaimer
The terminal disclaimer filed on 05/25/2021 has been approved and overcomes the non-statutory double patenting rejection set forth in the office action having notification date of 02/26/2021.
Response to Amendment
The amendment filed on 05/25/2021 has been entered.
Response to Arguments
Applicant's arguments filed 05/25/2021have been fully considered but they are not persuasive since Navarez et al. cited by applicant in the IDS filed on 04/23/2021 describes heterogeneous cores forming a processor where high performance high power cores and low performance low power cores are utilized each having internal cache, refer to FIG. 2, abstract, paragraphs [0040], [0090], and [0092].  Thus, the previous 35 USC 103 rejection set forth in the office action having notification date of 02/26/2021 is modified to include Navarez as having predictable results of can be used to run software efficiently power wise, refer to paragraph [0071].
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-3 and 5-14 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Naegle et al., US Patent Application Publication No. 2001/0028352, hereinafter Naegle, in view of Schluessler et al., US Patent Application Publication No. 2013/0159741, hereinafter Schluessler, further in view of Cerny, US Patent Application Publication No. 2015/0287166, further in view of Navarez et al., US Patent Application Publication No. 2014/0189297, hereinafter Navarez.
	Claim 1:
	1.    A system (Naegle:  system-on-a-chip described in paragraph [0089]. Schluessler:  System on a Chip (SOC) described in paragraphs [0004], [0017], and [0032] also refer to FIG. 9 and paragraph [0070].  Cerny:  system on chip (SoC or SOC) described in paragraphs [0052]-[0065].  Navarez:  SoC.) comprising:
	a system memory to store instructions and data (Naegle:  FIG. 2, paragraphs 
	a plurality of processor cores to execute instructions and process the data (Naegle:  silent as to this claim limitation, however, note paragraph [0084] “Host processor 102 may comprise one or more processors of varying types, e.g., microprocessors, multi-processors, and CPUs.”.  Schluessler:  FIG. 9 and paragraph [0070];  GPU cores 950 and CPU cores 905.  Cerny:  “[0057] One or more processor cores (e.g., microcontroller, microprocessor or digital signal processor (DSP) cores.”.) , wherein the plurality of processor cores comprise heterogeneous processor cores including a set of one or more low power processor cores and a set of one or more high power processor cores (Naegle:  silent, however, note paragraph [0084] “Host processor 102 may comprise one or more processors of varying types, e.g., microprocessors, multi-processors, and CPUs.”.  Schluessler:  FIG. 9 and paragraph [0070];  GPU cores 950 and CPU cores 905 have different power requirements, refer to paragraphs [0075] “But GPU cores 910 also have a high workload activity in comparison to CPU cores 910.”. Cerny:  “[0057] One or more processor cores (e.g., microcontroller, microprocessor or digital signal processor (DSP) cores.”.), wherein the heterogenous processor cores share a common cache and each of the heterogenous processor cores has a respective internal cache (Naegle:  silent, however, note paragraph [0084] “Host processor 102 may comprise one or more processors of varying types, e.g., microprocessors, multi-processors, and CPUs.”.  Schluessler:  silent, however, note FIG. 9 and paragraph [0070] “cache memory 960 (e.g. a last level cache, G”.  Navarez:  Navarez describes heterogeneous cores forming a processor where high performance high power cores and low performance low power cores are utilized each having internal cache, refer to FIG. 2, abstract, paragraphs [0040], [0090], and [0092] and having predictable results of can be used to run software efficiently power wise, refer to paragraph [0071].);
	a graphics processor coupled to the common cache and the processor cores (Naegle:  silent as to this claim limitation.  Schluessler:  FIG. 9 and paragraph [0070] “As the illustrative example depicts, bus 950 includes a ring interconnect topology to connect GPU cores 910, CPU cores 905, and a cache memory 960 (e.g. a last level cache, a level-two cache, a level three cache, or other known cache memory).”.  Cerny:  GPU has its own cache separate from processor core cache.), the graphics processor comprising:
	rendering circuitry to perform non-uniform tile-based rendering of an image (Naegle:  FIGs. 2 and 3; graphics system 112 is a graphics processor that includes rendering units 150A-D which are rendering circuitry.  Cerny:  graphics rendering pipeline 330 illustrated in FIG. 3B and described in paragraphs [0070]-[0079].); 
	the graphics processor to receive gaze tracking data indicating a current user’s gaze (Naegle:  FIGs. 2, 3, 18A, and 18B;  graphics system 112 receives gaze tracking 
	the rendering circuitry, based on the gaze tracking data, to dynamically adjust rendering to increase resolution of a first set of one or more tiles in a first region of the image to which the user’s gaze is directed and to reduce resolution of a second set of one or more tiles in a second region of the image outside of the user’s gaze (Naegle:  variable resolution samples based on user’s eye gaze, refer to paragraphs [0228]-[0231];  and Naegle’s bins correspond to claimed tiles and each foveal region 354, medial region 352, and peripheral region 350 are divided into bins having corresponding sample density, paragraphs [0170], [0171], [0208], and [0216].  Cerny:  paragraph [0109].), wherein the resolution of tiles is increased and reduced through increasing and reducing numbers of pixels in regions of the image, respectively (Naegle:  describes sampling and sub-sampling resolution in paragraph [0130] which corresponds to Applicant’s rendering resolution and Naegle describes bins in paragraph [0119] which corresponds to Applicant’s tile both of which covers the claimed “wherein the resolution of tiles is increased and reduced through increasing and reducing numbers of pixels in regions of the image, respectively”.  Cerny:  paragraph [0109] describes foveal rendering where rendered pixel resolution in a portion 401 is based upon eye gaze, paragraph [0109] state in the last sentence “The GPU code could then modify the metadata MD accordingly so that the pixel resolution is highest in the subsection or subsections containing the portion 401 and progressively lower in subsections further away from the portion 401, as shown in FIG. 4F.”.).

KSR at page 1395 of USPQ states:
     The Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. 

	It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Cerney to modify above modified Naegle to perform the claimed “wherein the resolution of tiles is increased and reduced through increasing and reducing numbers of pixels in regions of the image, respectively” especially in view of sub-sampling, Naegle at paragraph [0130], which reduces apparent pixel resolution to the user’s eye.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 LEd2d 705.
KSR at page 1395 of USPQ states:
     The Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. 

	Regarding “, wherein the plurality of processor cores comprise heterogeneous 
KSR at page 1395 of USPQ states:
     The Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. 

	Regarding “, wherein the heterogenous processor cores share a common cache and each of the heterogenous processor cores has a respective internal cache” Navarez describes heterogeneous cores forming a process where high performance high power cores and low performance low power cores are utilized each having internal cache, refer to FIG. 2, abstract, paragraphs [0040], [0090], and [0092] and having predictable results of can be used to run software efficiently power wise, refer to 
KSR at page 1395 of USPQ states:
     The Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. 

	Claim 2:
	2.    The system of claim 1 wherein the graphics processor is to process graphics primitives of the image (Naegle:  paragraphs [0087] and [0094].).
	Claim 3:
	3.    The system of claim 1 wherein the gaze tracking data comprises data from an eye tracking device indicating a direction of the user’s gaze (Naegle:  paragraphs [0228]-[0231].).
	Claim 5:
	5.    The system of claim 1 wherein the rendering circuitry is to render each tile in the second set of one or more tiles using fewer graphics operations than each tile in the first set of one or more tiles (Naegle:  rendering less samples uses fewer graphics operations.).


	6.    The system of claim 1 further comprising:
	an image processor coupled to the processor to process images captured from a camera (Naegle:  image processor determining gaze using images from camera, refer to paragraph [0226].).
	Claim 7:
	7.    The system of claim 1 further comprising:
	a digital signal processor (DSP) coupled to the processor (Naegle:  DSP coupled to processor 112; FIG. 3;  paragraphs [0091] “Graphics processor 90 may be any suitable type of high performance processor (e.g., specialized graphics processors or calculation units, multimedia processors, DSPs, or general purpose processors).” and [0097] “Rendering units 150 may be any suitable type of high performance processor (e.g., specialized graphics processors or calculation units, multimedia processors, DSPs, or general purpose processors).”.).
	Claim 8:
	8.    The system of claim 1 wherein the graphics processor comprises a plurality of graphics cores (Naegle:  FIG. 3;  processor 112 comprised of graphics processor 90 has a plurality of graphics rendering units 150A-D meeting BRI of graphics processor comprises a plurality of graphics cores.).
	Claim 9:
	9.    The system of claim 1 wherein the graphics processor further comprises:
	a texture cache to store texture data used by the rendering circuitry to perform texture mapping on objects within one or more of the tiles (Naegle:  texture cache met 
	Claim 10:
	10.    The system of claim 1 wherein the graphics processor further comprises:
	a Level 1 (LI) cache to store graphics data associated with one or more of the tiles (Naegle: bin cache described in paragraph [0167], [0192] and [0268] meets BRI of Level 1 (LI) cache.).
	Claim 11:
	11.    The system of claim 1 further comprising:
	a storage device coupled to the processor cores to store instructions and data (Naegle:  FIG. 2, paragraphs [0006] and [0084], system memory 106, instructions.   Schluessler:  FIG. 9, paragraphs [0069] and [0071], system memory, instructions.).
	Claim 12:
	12.    The system of claim 1, further comprising:
	an input/output (I/O) interconnect to couple the processor cores to one or more I/O devices (Naegle:  silent.  Schluessler:  FIG. 9, paragraphs [0069]-[0071], bus 950, workload monitor 951.).  Thus, above combination of Naegle and Schluessler regarding ring network applies to this claim since this has predictable interconnection results of having CPU cores, cache, and graphics processor connected via a ring network via an input/output (I/O) interconnect.
	Claim 13:
	13.    The system of claim 1 wherein the system memory comprises a dynamic random access (DRAM) memory (Naegle:  paragraph [0114].  Schluessler:  paragraph [0031].).

	14.    The system of claim 1 further comprising:
	a network processor coupled to the processor cores (Naegle:  silent.  Schluessler:  FIG. 9, paragraphs [0069]-[0071], workload monitor 951 for bus 950.).  Thus, above combination of Naegle and Schluessler regarding ring network applies to this claim since this has predictable interconnection results of having CPU cores, cache, and graphics processor connected via a ring network utilizing a network processor.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
	Peng et al., US Patent Application Publication No. 2013/0167154, describes heterogeneous cores forming a processor where high performance high power cores and low performance low power cores are utilized each having internal L1,L2 cache and common L3 cache.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571) 272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613